Citation Nr: 1336597	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  09-43 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as secondary to Napalm or Agent Orange exposure.

2.  Entitlement to service connection for a heart disability, other than coronary artery disease, to include as secondary to a lung disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran's October 2009 substantive appeal contained a request to testify before a Veterans Law Judge at the local regional office.  This request was later withdrawn in December 2009.  Another statement submitted by the Veteran's representative in August 2012 indicated that the Veteran wished another opportunity to testify before the Board. This was later withdrawn, as the Veteran indicated that he could not travel due to his health.  In sum, it is concluded that the Veteran has withdrawn his requests to testify before the Board.  38 C.F.R. § 20.704.

In March 2013, the Board granted entitlement to service connection for bilateral hearing loss and remanded the issues of entitlement to service connection for a lung condition and a heart condition for further development.  

The Board notes that, in addition to the Veteran's claims file, there is also a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the physical claims file and will proceed with review of the claims based upon all relevant evidence.  




FINDINGS OF FACT

1.  A lung disorder, to include mild restrictive lung disease, has not been shown to have had its onset in service or within one year of service, and such disability is not otherwise a result of active service, to include exposure to Napalm and Agent Orange. 

2.  A heart condition, other than coronary artery disease, to include enlarged right atrium, has not been shown to have had its onset in service or within one year of service, and such disability is not otherwise a result of active service or a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a lung disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for an award of service connection for a heart condition, other than coronary artery disease, to include enlarged right atrium, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In letters dated in June and October 2007, and January and March 2011, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued and the claims were thereafter readjudicated.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  

In this case, relevant service treatment, Social Security Administration disability records, and other medical records have been associated with the claims file.  A review of the claims file does not indicate other available records that are missing.  The Veteran was afforded VA examinations dated in July 2012 and May 2013 which, taken together, are fully adequate.  The examiner, after reviewing the claims file, addressed whether the conditions on appeal were related to service or conditions in service, including exposure to Napalm and Agent Orange.  The examiner explained that the lay statements were reviewed and considered, including the Veteran's assertions of long-standing cough.  In sum, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  Continuity of symptomatology may establish service connection where a chronic disease under 38 C.F.R. § 3.309(a) shown as such in service or within the presumptive period, manifests at a later date.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity  may be legitimately questioned.   Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (vacating a decision that stated categorically that a valid medical opinion was required to establish nexus and that a lay person was not competent to provide testimony); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of the lay person is reporting a contemporaneous medical diagnosis); see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board observes that for injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof regarding events that occurred during combat.  Collette v. Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either the existence of a current disability or nexus between that disability and service, both of which generally require competent medical evidence.  See generally, Brock v. Brown, 10 Vet. App. 155 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Additionally, certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemia.  The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, the U.S. Court of Appeals for the Federal Circuit (Circuit Court) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran has claimed entitlement to service connection for lung disorder and a heart disorder as secondary to the lung condition.  In this regard, he is currently service-connected for coronary artery disease.  

Despite the Veteran's assertion that he was treated in-service for lung problems, the service treatment records are silent as to any manifestations of a lung or heart disorder.  In January 1970 he was hospitalized with a fever, but no respiratory findings were made.  Post-service treatment records begin in 2007 but the Veteran's statements indicate continuous breathing problems since service.  Indeed, in August 2007, he stated that he had a 38-year history of coughing.

In order to determine whether the Veteran has a lung disorder and a heart disorder other than coronary artery disease that may be related to military service, a VA examination was conducted in June 2012.  The examiner indicated that the claims file had been reviewed in connection with the examination and report.  The Veteran was diagnosed with restrictive lung disease.  The examiner indicated that this had many potential etiologies, such as sleep apnea with pulmonary hypertension, berylliosis.  

In assessing the etiology of the claimed lung disorder, the examiner considered the Veteran's reported history of chronic dry cough for 30-40 years, as well as his employment in an ordinance factory with a history of exposure to Beryllium for roughly 15 years.  The Veteran was found to have granulomas on his last chest CT.  He had been prescribed CPAP for obstructive sleep apnea.  

In light of the above, the examiner concluded that the diagnosed restrictive lung disease was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Specifically, the examiner stated that there was no evidence that Napalm causes chronic cough or mild restrictive disease as was found in the Veteran.  Restated later in the report, the examiner found that mild restrictive disease noted on pulmonary function tests had multiple potential causes, but pulmonary consultation found no clear etiology.  Napalm was indicated to be much less likely as not to be the cause of his cough or restrictive disease.  The history of dry non-productive cough was indicated to be secondary to upper respiratory issues, more consistent with throat clearing.  Habitual etiology could not be ruled out.  The examiner did not consider whether exposure to Agent Orange caused the restrictive disease.

With respect to the heart claim, the June 2012 VA examiner diagnosed mildly enlarged right ventricle and right atrium and indicated that the etiology of the condition was multifactoral, to include sleep apnea and restrictive lung disease, possibly due to berylliosis.  The examiner also stated that "enlarged right atrium ... secondary to respiratory condition (noted to be restrictive lung disease, MILD)."  

Because there were deficiencies in the prior examination, the matter was remanded for an addendum opinion.  This was provided in May 2013.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.   In this case, the Board notes that the examiner was asked to opine on whether (i) the Veteran's diagnosed mild restrictive lung disease and enlarged right atrium have their onset during active duty, or within one year of active duty, or are these conditions otherwise related to the Veteran's military service, to include exposure to Agent Orange, and (ii) the enlarged right atrium was caused by the Veteran's restrictive disease, and if not, whether it had been permanently worsened beyond its natural progression by the restrictive disease.   The examiner was also asked to comment on the Veteran lay statements regarding continuity, including reports of respiratory symptoms for the past 30-40 years, since military service, as well as his service and post-service medical treatment records.  

The Board notes that the examiner's May 2013 addendum opinion is not a model of clarity in answering the foregoing questions.  However, after review, it is determined that all of the questions were answered and supported and as such there was substantial compliance with the remand request.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  

In this case, the examiner stated that there was no body of literature to support the finding that the Veteran's service or the  conditions thereof were the cause of his restrictive lung disease, nor the right atrial and right ventricular enlargement, to include Agent Orange exposure.  The examiner noted that the earliest medical record found noting the Veteran's cough dated to 2007.  The examiner also indicated that there were no notes in the Veteran's service treatment records indicating a respiratory condition in service.  His separation examination was normal.  The currently diagnosed enlarged right atrium and ventricle had been attributed to either or both of his restrictive lung disease or untreated obstructive sleep apnea.  However, as the restrictive lung disease and right heart enlargement were not due to service, the question of worsening of the heart condition by restrictive disease did not apply, as the restrictive disease was likely of remotely incurred nonservice-connected etiology.  The examiner then noted the Veteran's memory of having a long-standing cough.  The examiner indicated that it was difficult to place when it started.  The Veteran recalled having an acute febrile illness in service with high fever and headaches, and for which he was hospitalized.  He did not recall respiratory symptoms with this illness, and he wondered if it was responsible for his current cough or restrictive illness.  The examiner stated that this was overwhelmingly unlikely, give his lack of respiratory symptoms at the time.

The Veteran's outpatient treatment records were also reviewed.  He was noted to have worked at an Army munitions plant for 41 years.  He built tank rounds and was exposed to various chemicals, including beryllium, as well as dust powders and explosives.  A February 2009 record indicates that he was a lifetime no-smoker.  Treatment notes report the Veteran's contentions that he has had trouble breathing for 40 years and had a chronic cough beginning in service in Vietnam.  Symptoms similar to those noted in the VA examination reports were found in the treatment notes, including his hospitalization in Vietnam with high fever.  No specific medical opinions regarding etiology were found.

Based on the foregoing, the Board finds that entitlement to service connection for lung and heart conditions, other than coronary artery disease, is not warranted in this case.  Here, the Veteran has been diagnosed with mild restrictive lung disease and enlarged right atrium.  However, neither condition warrants presumptive service connection under 38 C.F.R. § 3.309(e) and the VA examiner specifically found that the Veteran's diagnosed disorders are not related to his military service, including exposure to Napalm or Agent Orange.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the VA examiner in this case to be most persuasive, based as they were on examinations of the Veteran and his claims file.  

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed disabilities are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while VA must consider lay evidence, it may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); see also See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring) ("the Board should avoid overbroad statements about the competence of laypersons and should carefully distinguish its treatment of lay testimony of symptoms and its analysis of lay competence on issues of diagnosis or causation").   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's lung disability and enlarged right atrium are complex medical questions, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disabilities and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this regard, the Board acknowledges the Veteran's statements and indications in the record that he has had a chronic cough since military service and difficulty breathing for 40 years.  However, as to the question of causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on a complex medical question such as etiology.  These statements were also considered by the VA examiner in this case.  

Furthermore, while there is evidence of continuity based on the Veteran testimony of symptoms, an award of service connection on this basis is not warranted as the diagnosed restrictive lung disease is not among the "chronic diseases" under 38 C.F.R. § 3.309(a), and as such, competent nexus evidence is required for an allowance in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In any case, there was an absence of complaints and findings at separation, and also an absence of reported complaints for decades following service.  Moreover, the Veteran did not file a claim for a respiratory disability until 2007, almost 40 years following separation from service.  If he was experiencing continuous symptoms since service, it would be reasonable to expect that he would have raised a claim sooner.  The fact that he did not do so tends to suggest that he was not continuously experiencing symptoms, or that he did not attribute those symptoms to his active service.  For these reasons, even if continuity were an available method by which service connection could be granted, his statements in this regard are deemed not credible. 

The VA examiner's opinions were based on review of the Veteran's claims file and an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claims.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a lung disorder, to include mild restrictive lung disease, is denied.

Service connection for a heart disability, to include enlarged right atrium, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


